Citation Nr: 1515670	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot/toe disabilities (originally claimed as bilateral toe replacement), to include as secondary to left nephrectomy with scar and hypertension. 

2.  Entitlement to an increased rating in excess of 30 percent for service-connected left nephrectomy with scar.

3.  Entitlement to service connection for a right hip replacement, to include as secondary to a left nephrectomy with scar and/or hypertension. 

4.  Entitlement to service connection for a left hip replacement, to include as secondary to a left nephrectomy with scar and/or hypertension.

5.  Entitlement to service connection for a right shoulder replacement, to include as secondary to a left nephrectomy with scar and/or hypertension.

6.  Entitlement to service connection for a left shoulder replacement, to include as secondary to a left nephrectomy with scar and/or hypertension. 
7.  Entitlement to service connection for a left knee replacement, to include as secondary to left nephrectomy with scar and/or hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2009 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2010, the Veteran and his spouse testified before a Decision Review Officer (DRO) during a hearing at the above RO.  A transcript of the hearing has been associated with the record.

In an October 2013 decision, the Board, in part, denied issues three (3) through seven (7) listed on the title page of this decision.  The Board remanded the issues of entitlement to service connection for a bilateral toe and foot disability (originally claimed as bilateral toe replacement), to include as secondary to a right kidney disorder, and entitlement to a rating in excess of 30 percent for service-connected left nephrectomy with scar to the RO for additional substantive development.  The Veteran appealed the Board's denial of the claims in its October 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted a Joint Motion of the Parties for Remand (JMR) that vacated the Board's October 2013 decision with respect to issues three (3) through seven (7) listed on the title page of this decision and remanded these matters back to the Board for development consistent with the JMR.  

In April 2014, the Board once again remanded the issues of entitlement to service connection for a bilateral toe and foot disability (originally claimed as bilateral toe replacement), to include as secondary to a left nephrectomy with scar, and entitlement to a rating in excess of 30 percent for service-connected left nephrectomy with scar to the RO.  The requested development has been accomplished and these matters have returned to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the Introduction, the Court granted a JMR in this case on issues number three (3) through seven (7) listed on the title page herein that were denied by the Board in October 2013.  The JMR contains several stipulations of the parties that necessitate additional development at the AOJ with respect to the claims for service connection for right and left hip replacements, right and left shoulder replacements, and left knee replacement, each to include as secondary to the left nephrectomy with scar, as well as the remaining claims on appeal.  The Board will discuss each reason for remand separately below.

i) Private Records-Right Hip and Bilateral Shoulder Claims

The JMR noted that the Board had failed to obtain medical records pertaining to the Veteran's right hip prosthesis surgery in 1982 and bilateral shoulder replacements in the 1990s.  (See JMR at page (pg.) 3)).  Accordingly, the JMR stipulates that remand is necessary for VA to attempt to obtain these medical records pertaining to the Veteran's right hip prosthesis surgery in 1982 and bilateral shoulder replacements in the 1990s.  See 38 C.F.R. § 3.159(c)(1) (2014).

ii) Social Security Records-All Claims

The JMR also stipulated that the Veteran affirmatively indicated that he applied for disability benefits from the SSA.  Thus, a remand is necessary to ensure that VA attempts to obtain any relevant records from SSA regarding his application for benefits. 

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz, supra.
The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the outstanding SSA records might contain evidence as to the etiologies of the Veteran's bilateral foot/toe, bilateral hip, left knee and bilateral shoulder disabilities and severity of the service-connected left nephrectomy with scar, they are potentially relevant to all of the claims and must be obtained on remand.  

iii) Contingent VA examination-Right Hip and Bilateral Shoulder Claims

Finally, the JMR stipulated that if the above-requested private medical records pertaining to the Veteran's right hip and bilateral shoulder replacement surgeries are received, an addendum opinion should be sought from the VA examiner who examined the Veteran in June 2009.   Specifically, the June 2009 VA examiner would be requested to address whether any infection-related arthritis or infected bone tissue, such as septic arthritis or osteomyelitis were present in any of the Veteran's surgically replaced joints and if so, whether these conditions were caused or aggravated (permanently worsened) by the Veteran's service-connected left nephrectomy.  (See JMR at pg. 4.) 

Accordingly, the case is REMANDED for the following action:

1.   Make reasonable efforts to obtain relevant records pertaining to the Veteran's right hip prosthesis surgery in 1982 and bilateral shoulder replacement surgery in the 1990s.  Such reasonable efforts should consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.
   
2.  Make as many requests as are necessary to obtain pertinent SSA records (decision(s) and medical records relied upon), and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile. 
   
3.  If and only if medical records pertaining to the Veteran's right hip prosthesis and/or bilateral shoulder replacement surgeries are received pursuant to directive one (1), should the Veteran's electronic claims file be returned to the June 2009 examiner, or other qualified clinician, for an addendum opinion.  Specifically, the June 2009 examiner or other qualified clinician is requested to provide responses to the following questions:  
   
Is there evidence of infection-related arthritis or infected bone tissue, such as septic arthritis or osteomyelitis in any of the Veteran's right hip or right and left shoulders prior to them being surgically replaced?  If any such conditions are found, is it at least as likely as not (i.e., 50 percent or higher degree of probability) that they were proximately due to or aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected left nephrectomy? 
   
For any aggravation found, the June 2009 VA examiner or other qualified clinician should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.
   
The June 2009 VA examiner or other reviewing clinician must identify the information on which his or her opinion is based, to specifically include, but not limited to, the evidence listed above.  The opinion should adequately summarize the relevant history and clinical findings, and provide detailed explanations as to all medical conclusions rendered.  
   
If the June 2009 VA examiner or other reviewing clinician cannot provide an opinion without resort to speculation, he or she must discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.
4.  To help avoid future remand, the AOJ must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims for service connection for a right and left hip replacements, right and left shoulder replacements and left knee replacement, each claimed as secondary to the service-connected left nephrectomy with scar are returned to the Board.  See Stegall v West, 11 Vet. App. 268 (1998).
   
5.  After the requested development above has been completed, readjudicate the claims.  Readjudication of the increased rating claim should include consideration of "staged " ratings, i.e., disability ratings for separate periods of time based on the facts found.  (See Hart v. Mansfield, 21 Vet. App. 505 (2007)).
   
If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

